Citation Nr: 9933096	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-03 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from January 1969 to 
December 1970.

This matter arises from a September 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
PTSD and assigned a 30 percent disability rating.  The 
veteran disagreed with the assigned rating and perfected an 
appeal.  The case was referred to the Board of Veterans' 
Appeals (Board) for resolution.  In March 1999, the veteran 
appeared for a hearing before the undersigned Board Member, 
sitting in Detroit, Michigan.  At that time the veteran 
submitted medical evidence accompanied by a signed waiver 
pursuant to 38 C.F.R. § 20.1304(c) (1999), allowing the Board 
to include the evidence in its appellate review.


FINDINGS OF FACT

1.  Effective from May 12, 1995 to November 6, 1996, the 
veteran's PTSD symptomatology was productive of no more than 
considerable industrial impairment as manifested by 
considerably reduced reliability, flexibility and efficiency 
levels such that he could not maintain steady, full-time 
employment.  

2.  Effective from November 7, 1996 to April 8, 1998, the 
veteran's PTSD symptoms were productive of no more than 
considerable occupational and social impairment with reduced 
reliability and productivity due to particular symptoms such 
as: flattened affect; impairment of short- and long-term 
memory; impaired judgment; and disturbances of motivation and 
mood with difficulty in establishing and maintaining 
effective work and social relationships.  

3.  Effective from April 9, 1998 and thereafter, the 
veteran's PTSD symptoms have been productive of total 
occupational and social impairment as manifested by virtual 
isolation in the community; grossly inappropriate behavior 
resulting in persistent danger of hurting others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and a 
demonstrable inability to retain employment. 


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation but no more for 
PTSD as of May 12, 1995, through April 8, 1998 have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 3.102, 
4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.102, 
4.7, 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for a 100 percent evaluation for PTSD as of 
April 9, 1998 have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for an increased 
evaluation is well grounded.  See 38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In addition, 
as this is an appeal from an initial rating, separate ratings 
may be assigned for separate time periods that are under 
evaluation based upon the facts found during the time period 
in question.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
After reviewing the claims file, the Board finds that the 
duty to assist the veteran has been met and that the record 
as it stands allows for an equitable determination of the 
veteran's appeal.  See 38 U.S.C.A. § 5107(a). 

In assessing the veteran's disability, the Board reviews the 
evaluation as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. §  4.7 (1999).  When evaluating 
the level of disability from a mental disorder, the rating 
agency will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (a), (b).  

The veteran was granted service connection for PTSD based 
upon his military experiences while stationed in Vietnam.  He 
asserts that the symptoms from his PTSD are much more 
disabling than the currently assigned 30 percent.  He 
maintains that he has been unemployed for most of his adult 
life because of his PTSD and that he should be assigned a 
higher rating.  

1.  A Rating in Excess of 30 Percent from May 12, 1995 
to November 6, 1996

The veteran's currently assigned 30 percent rating was 
originally derived from 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Effective November 7, 1996, substantive changes 
were made to the schedular criteria for evaluating 
psychiatric disorders, including PTSD, as set forth in 
38 C.F.R. §§ 4.125-4.130.  See 61 Fed. Reg. 52695-52702 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court), has indicated that when a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski 1 Vet.App. 308, 312-313 
(1991).  However, the veteran's symptoms are evaluated under 
the old regulations only between May 12, 1995 and November 6, 
1996, because the effective date of the revisions is 
subsequent to that particular time period and the Court has 
held that the effective date rule prevents the application of 
a later, liberalizing law to a veteran's claim prior to the 
effective date of the liberalizing law.  See Rhodan v. West, 
12 Vet. App. 55, 57 (1998).  The remainder of the time period 
at issue will be evaluated under both the old and the revised 
regulations in concert with the Court's direction.  See 
Karnas, 1 Vet. App. at 312.  

In assessing the evidence of record with respect to the 
veteran's PTSD symptoms between May 12, 1995 and November 5, 
1996, the Board finds that a 50 percent rating is warranted.  
Although the veteran was diagnosed as having PTSD in 1981, 
there is no further medical evidence of his condition until a 
June 1995 VA hospital discharge summary showing that the 
veteran was admitted in May 1995 "for his problem with 
substance abuse."  He exhibited no suicidal or homicidal 
behavior during his treatment.  He was referred for a PTSD 
consultation.  His Axis I discharge diagnosis was reported 
as: "X" polysubstance dependency, in remission and PTSD.  
His global assessment of functioning (GAF) score was 60, 
indicative of no more than moderate symptoms.  See Carpenter 
v. Brown 8 Vet. App. 240, 243 (1995).  He was discharged to 
outpatient treatment with a referral for further PTSD 
treatment in the future.  

In August 1995, the veteran was admitted to a VA hospital 
PTSD unit.  At the time of admission his affect was noted to 
be constricted but his mood was stable.  He attended all 
designated groups and activities and was compliant with 
assigned tasks.  His Axis I discharge diagnosis was reported 
as "X" post-traumatic stress disorder; alcohol dependence 
and marijuana dependence, continuous.  His GAF score was 
again reported as 60.  

An October 1995 VA examination noted the veteran's complaints 
of problems with stress and with relationships, but there was 
no indication of worsening PTSD symptomatology.  The examiner 
found the veteran to be "calm and under control."  Socially 
he appeared to be "very pleasant."  His diagnoses included 
PTSD with no reference to a GAF score.  

The veteran was assessed in March 1996 by a VA mental health 
clinic for the severity of PTSD symptoms.   He was 
administered psychological tests and interviewed by a 
clinician.  The Axis I diagnosis was reported as severe, 
chronic, PTSD and heroin addiction.  He was also diagnosed as 
having an Axis II explosive personality disorder.  His GAF 
score was reported as 50.  The psychologist noted that the 
veteran was unemployable, in his judgment, due to PTSD 
symptoms.  He referred the veteran for both individual and 
group psychotherapy.  He stated that the veteran should 
consider inpatient treatment if his symptoms increased in 
severity.  

During this time period, the veteran was granted a temporary 
total disability rating for hospital treatment of a service-
connected condition from August 30 1995 through September 30, 
1995.  However, this does not preclude the assignment of a 
total disability rating otherwise indicated.  See 38 C.F.R. 
§ 4.29(c) (1999).  Therefore, the entire time period in 
question will be for consideration of a higher rating under 
the old regulations.  

Under the applicable schedular criteria in effect prior to 
November 7, 1996, the veteran's 30 percent assigned rating 
was indicative of a definite impairment in his ability to 
establish or maintain effective and wholesome relationships 
with people.  His symptoms were considered to result in such 
reduction in initiative, flexibility, efficiency and 
reliability as to produce definite industrial impairment.  

However, the Board finds that the veteran's symptoms were 
more consistent with a 50 percent rating according to the 
applicable diagnostic code.  His symptoms were indicative of 
considerable industrial impairment as demonstrated by an 
inability to maintain effective or favorable relationships 
with people such that his reliability, flexibility and 
efficiency levels were considerably impaired.  Although his 
diagnosed substance abuse certainly played a role in his 
disability, it is difficult to distinguish, based upon the 
medical evidence, whether the substance abuse or PTSD had a 
more significant effect.  Therefore, the Board resolves any 
reasonable doubt in the veteran's favor and determines that a 
50 percent rating is warranted for PTSD symptomatology from 
May 12, 1995 through November 6, 1996.  See Mittleider v. 
West, 11Vet. App. 181, 182 (1998) (When it is not possible to 
separate the effects of the service-connected condition 
versus a nonservice-connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the claimant's 
favor, thus attributing such signs and symptoms to the 
service-connected disability.)

At the same time, the Board finds that a disability rating in 
excess of 50 percent is not warranted during this time 
period.  The medical evidence does not show that the veteran 
was severely impaired in his ability to establish and 
maintain effective or favorable relationships.  He was stable 
throughout his hospital admissions and interacted 
appropriately, participating in group and individual therapy.  
Although a VA psychologist had stated that the veteran was 
unemployable, the veteran's testimony discloses that he was 
employed, at least to some extent, as a tattoo artist with 
his own shop during this time.  Moreover, he was shown to be 
struggling with substance addiction and reported only 
continuing problems with stress and relationships.  His GAF 
scores were repeatedly between 50 and 60, indicating no more 
than moderate to serious symptoms.  See Carpenter, 8 Vet. 
App. at 243.  The GAF scores are set forth in the DSM-IV, 
which has been adopted by the VA.  See 38 C.F.R. § 4.125 
(1999).  In addition, the veteran himself reported only 
stress and relationship problems with no indication that his 
symptoms were of such severe proportion that he could not 
establish or maintain effective relationships.  In short, 
from May 12, 1995 to November 6, 1996, with the exception of 
the hospital admission of August through September 1995, the 
evidence supports a 50 percent disability rating, and no 
more.

2.  A rating in excess of 30 percent for PTSD from November 
7, 1996, 
and thereafter

As previously discussed, since the applicable regulations 
were revised during the pendency of this appeal, the 
veteran's symptoms will be reviewed under both diagnostic 
criteria to allow him the most favorable interpretation.  See 
Karnas, 1 Vet. App. at 313.   

In December 1996, the veteran was afforded a private 
vocational rehabilitation assessment.  The veteran reported a 
spotty work history and four incarcerations since his 
separation from service in 1970.  The evaluator noted that 
the veteran was able to deal with his situation when he was 
incarcerated or hospitalized because of the structured 
setting.  She stated that: "When he is out in society, he is 
unable to control his emotions satisfactorily and has 
decompensated on several occasions since his release from the 
military."  She concluded that based upon his past work 
history he had no transferable employment skills and she did 
not find him to be a viable candidate for rehabilitation.  
She stated that because of the severity of the veteran's 
symptoms, she believed him to be unemployable.  Her 
evaluation of the veteran's social and occupational 
functioning was that he had major impairment in several areas 
such as work, school, or family relations.  

The veteran was again admitted to a VA hospital in February 
1997, to the dual diagnosis unit for treatment of substance 
abuse and PTSD.  He was appropriate, cooperative, fully 
oriented, coherent and logical.  He had a full range affect 
which was not excessive.  There was no apparent thought 
disorder.  The veteran denied auditory or visual 
hallucinations and there was no delusional material.  He was 
cognitively intact.  He was prescribed Lithium to rule out 
bipolar tendencies.  He was determined to have completed the 
program successfully and was discharged as stable.  His Axis 
I discharge diagnosis was reported as bipolar disorder 
without psychotic symptoms and polysubstance abuse.  His GAF 
was 85 on admission and 95 at discharge.  

The veteran was referred back to the VA PTSD unit where he 
was admitted in April 1997 for treatment of PTSD symptoms.  
He complained of poor impulse control and increased anger and 
violence.  He had shot out the windshield of his son-in-law's 
car and reported a history of incarceration for drugs, 
assault, robbery, and conspiracy.  He stated that he was 
unable to sleep more than one and a half hours per night and 
was socially isolated.  His mental status examination on 
admission revealed that he was fully oriented and in good 
contact with his environment.  His judgment was somewhat 
impulsive and his insight was good.  His affect was mildly 
depressed with corresponding mood.  He denied suicidal or 
homicidal ideation or plans.  His treatment course was 
uneventful and he did not exhibit any signs of psychosis 
during his stay.  At the time of discharge, his Axis I 
diagnosis was reported as chronic PTSD and polysubstance 
abuse.  His GAF was reported as 51-60.  

In October 1997, the veteran was afforded a VA examination.  
He reported that he continued to have a great deal of 
distrust for the U.S. government and he resented authority.  
He stated that he was socially isolated, "not messing with 
others."  He reported sleep disturbance and flashbacks 
precipitated by the smell of kerosene.  He stated that he 
startled easily and had only a few friends.  He spent most of 
his time either reading or watching television.  The examiner 
found the veteran to be a "very unhappy, downhearted 
individual."  His dress was disheveled and his hair unkempt.  
His facial expressions of disgust and intimidation did not 
correspond with verbal and physical actions.  His speech was 
slowed and soft without distortion.  There was no evidence of 
thought disorder.  He was fully oriented and his memory for 
past events was adequate.  The examiner reported a PTSD 
diagnosis and alcohol abuse in remission.  The GAF was 
reported as 50.  

An April 9, 1998 VA outpatient psychiatric update noted that 
the veteran continued to exhibit PTSD symptoms that clustered 
in the severe range.  In particular, his social and 
interpersonal functions were severely limited as demonstrated 
by his ongoing problems with authority and impulse control.  
The VA psychologist noted that the veteran's combined 
symptoms and coping deficits often led to legal problems 
and/or violent episodes.  He noted that the veteran's ability 
to function had diminished severely in the past 6 months in 
the "critical spheres required for social-occupational and 
interpersonal stability."  He reported the veteran's PTSD as 
chronic and severe, with a GAF of 38.

The veteran appeared for an RO hearing on April 15, 1998.  He 
testified that he did not remember his dreams but that he did 
have intrusive thoughts of Vietnam nearly every day.  He 
stated that he could not deal with people.  He testified that 
he had opened his own tattoo business about 3 years earlier 
but was unsuccessful.  He was never there and often bounced 
checks.  He stated that he had not worked for about 3 months 
and was turning over the management of the business to his 
stepdaughters.  He stated that prior to the tattoo business, 
he had been unemployed for about 20 years.  He reported that 
he was married for the second time and had been married about 
2 years.  He testified that he had become violent and in the 
two years of his marriage had shot out the windshield of his 
son-in-law's car, strangled one of his wife's brothers, and 
beat up another of her brothers.  

His wife testified that the veteran became violent toward 
others and overreacted when she or her children were 
threatened.  She stated that he had not been violent with 
her.

The veteran stated that he was in weekly therapy with a VA 
physician.  He said that he was more depressed than ever but 
did not explain why other than attributing it to PTSD 
symptoms.  His wife testified that she stayed with the 
veteran because of her religious beliefs but that she did not 
have much of a relationship with him.  She reported that his 
hygiene was worsening and that she had to remind him to wash 
his hair, brush his teeth, and deep clean.  She reported that 
he just hung around the house all day and did not do 
anything.  

A May 1998 VA examination report indicated that the veteran 
continued to have legal problems with arrests for "drunk 
driving" and heroin possession.  He reported that he was 
withdrawn and isolated, interacting with other than his 
family only when necessary.  He reported that he continued to 
have "a lot of depression, and that he [felt] he would be 
better off dead."  He stated that his nightmares continued 
with the same or increased frequency and that he still had 
intrusive thoughts and flashbacks precipitated by diesel fuel 
and helicopter noise.  The veteran appeared soiled and 
disheveled.  His speech was soft but coherent.  His thought 
processes were organized and goal directed with no 
contaminations, delusions or hallucinations.  His attention, 
comprehension and recall were intact.  The examiner reported 
that the veteran continued with nightmares, flashbacks, and 
intrusive thoughts.  He was confrontational and impulsive.  
The diagnosis was PTSD and polysubstance abuse with a GAF 
score of 40.

A November 1998 VA psychiatric outpatient note indicated that 
the veteran continued to experience survivor's guilt and 
depression, as well as flashbacks, which caused him to avoid 
crowds and stores.  He dissociated from his memories often, 
and did not recall dream content.  He also had significant 
difficulty interacting with others and his anger made it 
"unstable [for him] to perform gainful employment.  The VA 
psychiatrist noted that the veteran appeared pleasant but his 
affect made him feel at a distance.  The veteran could not 
focus, or concentrate well, and had an exaggerated startle 
response.  His diagnosis was reported as PTSD with a GAF of 
28.  

A January 1999 treatment update statement from the veteran's 
psychologist, Ahvay Muhammad, Ph.D., indicated that the 
veteran exhibited increased symptoms of PTSD resulting in 
severe impairment of his social, family, and interpersonal 
functioning.  The private psychologist stated that the 
veteran's affect was flat, and he was cognitively impaired 
with circumstantial and tangential speech, manifested in 
depersonalization and disorganized thinking.  His intrusive 
thoughts were noted to approximate auditory hallucinations in 
their intensity and frequency.  The diagnosis was reported as 
chronic, severe PTSD with major recurrent depression.  His 
GAF was reported as 39 and he was recommended for inpatient 
hospitalization.  

The veteran appeared at the RO in March 1999 for a Travel 
Board Hearing.  He testified that he was employed in a 
factory from 1970 to about 1978, then spent the next 20-25 
years "pretty much just running around."  He stated that he 
was diagnosed with PTSD in 1981 but did not seek service 
connection until much later.  He testified that his symptoms 
had worsened and that he did not really sleep but took 
"catnaps."  He lived in the country and "hangs around the 
house" reading and watching television.  He stated that he 
was involved in therapy regularly.  He reported that he had 
trouble remembering things, startled easily, and had trouble 
with authority figures.  He had been married to his current 
wife for 3 years.  He reported little contact with his 
natural children but stated that his stepdaughters were 
managing his tattoo shop because he could no longer do it.  

His wife testified that she supported the family because her 
husband could not work.  She stated that she had strong 
religious beliefs that kept her committed to her marriage, 
but it was very difficult to remain with her husband.  She 
reported that he could not be around people.  She reported 
that it was like having another child because she did 
everything for him.  

As discussed, pursuant to the "old" rating schedule, a 50 
percent rating for PTSD is indicative of considerable 
industrial impairment.  A 70 percent rating under the 
applicable 1996 diagnostic code is indicative of severe 
industrial impairment in one's ability to establish and 
maintain effective or favorable relationships.  A 70 percent 
rating is warranted when the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating under the old regulatory criteria is indicated when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  There must be totally incapacitating 
psychoneurotic symptoms, bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
claimant must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the regulatory criteria currently in effect, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, a 50 percent rating for PTSD 
is indicative of occupational and social impairment with 
reduced reliability and productivity due to particular 
symptoms such as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control ( such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living(including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  

After reviewing the medical evidence in its entirety, in 
conjunction with the testimony of the veteran and his spouse, 
the Board is of the opinion that a 50 percent rating is 
warranted for the veteran's PTSD symptoms from November 7, 
1996 through April 8, 1998, and that a 100 percent disability 
rating for PTSD symptoms is warranted from April 9, 1998 and 
thereafter.  

The evidence of record indicates that the veteran's social 
and occupational impairment between November 1996 and April 
8, 1998 was of no more than considerable in degree.  Although 
the veteran apparently had a violent episode sometime in 
November 1996, when he shot out a relative's car windshield, 
there is no evidence of such behavior during subsequent 
hospital admissions and evaluations.  Despite a December 1996 
private vocational evaluation report which found that the 
veteran was unemployable and unable to cope outside of a 
structured setting, the majority of the evidence shows 
otherwise.  The veteran was voluntarily hospitalized in 
February 1997 for substance abuse treatment.  He was noted to 
have a full range of affect at admission, without evidence of 
a thought disorder or cognitive impairment.  His GAF score 
was between 85 and 95, which is considered appropriate for 
symptoms which are transient to minimal with no more than 
slight impairment in social and occupational functioning.  
See Quick Reference to the Diagnostic Criteria from DSM-IV 
46-47 (1994).  He was hospitalized again in April 1997 for 
PTSD treatment and was found to have some impaired judgment 
and sleep disturbance, but his insight was good and he 
reported improved mood since having been prescribed Lithium.  
He was discharged with a GAF of 51-60, again representative 
of serious to moderate symptoms.  Id.; see also Carpenter, 8 
Vet. App. at 243.  An October 1997 VA examination report 
reached essentially the same conclusions regarding the 
veteran's mental status and assigned a GAF of 50.

It was only with the veteran's April 9, 1998 VA outpatient 
psychiatric evaluation and his April 1998 hearing testimony, 
that the evidence demonstrates that his symptoms had 
consistently increased in severity.  The VA clinical note 
indicated that the veteran's ability to function socially and 
interpersonally had diminished severely over the previous six 
months, as evidenced by a GAF of 38 and the recommendation 
for inpatient treatment.  The veteran was an inpatient at a 
VA hospital PTSD program during his April 1998 RO hearing and 
was noted to have homicidal ideations during that time toward 
police officers.  The veteran was discharged from the program 
when he returned from his hearing with a positive urinalysis.  
In pertinent part, the veteran had testified that he could 
not deal with people and his wife related that he overreacted 
and was often violent towards others as a result.  

The remaining medical evidence, both VA and private, reflects 
continued incapacitating PTSD symptoms with GAF scores 
ranging from 40 to 28.  The clinicians consistently reported 
that the veteran was unemployable with chronic severe PTSD 
symptoms.  During the veteran's March 1999 hearing, his wife 
testified that she cared for him as if having another child, 
reminding him daily about hygiene.  The veteran testified 
that he had trouble with his memory and slept only with 
"catnaps."  The veteran's treating psychologist's report of 
January 1999 noted cognitive impairment and disorganized 
thinking, sufficient to warrant a rating of 100 percent.  

Although it is apparent that the veteran manifests symptoms 
from both the 70 percent and 100 percent rating criteria, 
when a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  See 38 C.F.R. § 4.7 (1999).  
Moreover, any reasonable doubt is resolved in favor of the 
veteran.  See 38 C.F.R. §§ 3.102, 4.3 (1999).  Here, the 
veteran's medical records, in combination with testimony from 
him and his wife, demonstrate that his symptoms have 
increased in severity to the point that he is unemployable, 
and the evidence is uncontroverted.  Although the veteran was 
initially reported as unemployable in December 1996, the 
intervening medical evidence did not support such a finding.  
Specific symptoms have been reported in varying degrees since 
that time, along with the finding that he is unemployable due 
to PTSD has been reported consistently since April 9, 1998.  
Thus, a 100 percent rating is warranted for PTSD from April 
9, 1998 and thereafter. 

 

ORDER

Subject to the provisions governing the award of monetary 
benefits, a 50 percent rating for PTSD is granted effective 
from May 12, 1995 to April 8, 1998, and a 100 percent rating 
for PTSD is granted from April 9, 1998 and thereafter. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

